Order entered April 26, 2019




                                               In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-19-00412-CV

                             IN THE INTEREST OF A.M., A CHILD

                         On Appeal from the 254th Judicial District Court
                                      Dallas County, Texas
                             Trial Court Cause No. DF-13-09918-R

                                             ORDER
           This is an accelerated appeal in a child protection case. Pursuant to rule of appellate

procedure 34.5(c)(1), we ORDER Dallas County District Clerk Felicia Pitre to file, no later than

April 30, 2019, a supplemental clerk’s record containing a copy of the trial court’s July 26, 2018

“Chapter 263” order and August 24, 2018 “Extend Misc” order.

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Pitre and all

parties.


                                                        /s/   ROBERT D. BURNS, III
                                                              CHIEF JUSTICE